DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The Office Action is in response to an AMENDMENT entered 10/20/2021 for the patent application 16/025766 filed 7/2/2018. 

Status of Claims
Claims 3, 4, 6, 7, 20-60 have been canceled. Claims 1, 2, 5 and 8-19 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1, 2, 5, 8-14 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2011/0179435 A1 to Cordray in view of U.S. Pub. No. 2013/0086608 A1 to Slaney in further view of U.S. Pub. No. 2004/0133909 A1 to Ma and in further view of U.S. Pub. No. 20080092158 A1 to Bhatnagar 
As to claim 1, Cordray discloses a method for use in connection with delivery of content to users of multiple communications networks, the method comprising: 
outputting a first asset to a user in conjunction with content delivered via a first network at a first time, wherein the first network is a broadcast network (Cordray Fig. 1, 7, 8, 11-13, 15-18, ¶0058, 0068-0069, displaying advertisement to a user with content transmitted via first network, e.g. broadcast network, at a time);
monitoring a first usage of the first network by a first user including consumption of the first asset (Cordray Fig. 1, 7, 8, 11-13, 15-18, ¶0136-0138, 0150-0151, 0168, 0175-0177, monitoring usage e.g. viewed advertisement/content of the first network by a first user including viewed advertisements by the user) and obtaining a first report indicating that said first asset was delivered to said first user (Cordray Fig. 1, 7, 8, 11-13, 15-18, ¶0136-0138, 0150-0151, 0168, 0175-0177, receiving viewing history including viewed advertisements viewed by the user); and
based on said monitored first usage, providing a second asset to a second user, the same or different than the first user, via a second network different than said first network  (Cordray Fig. 1, 7, 8, 11-13, 15-18, ¶0136-0138, 0150-0151, 
Cordray does not expressly disclose obtaining a first report indicating that said first asset was delivered to said first user, free from any indication that said first asset was skipped; 
based on said monitored first usage, providing, at a second time different than said first time, a second asset to a second user, the same or different than the first user, via a second network different than said first network; and 
wherein the second network is a packet-switched network, and wherein said second asset is adapted to enable interactive functionality via said packet-switched network.
Slaney discloses obtaining a first report indicating that said first asset was delivered to said first user, free from any indication that said first asset was skipped (Slaney ¶0006, 0040-0048, receiving viewing feedback that indicates who actually viewed the commercial and information about how it was received by the viewer, e.g. household watched a particular commercial, 1 million people viewed the commercial).
At the time of invention, it would have been obvious to a person of ordinary skilled in the art to modify Cordray by obtaining a first report including an indication that said first asset was consumed by said first user, free from any indication that said first asset was skipped as disclosed by Slaney.  The 
Cordray and Slaney do not expressly disclose based on said monitored first usage, providing, at a second time different than said first time, a second asset to a second user, the same or different than the first user, via a second network different than said first network; and 
wherein the second network is a packet-switched network, and wherein said second asset is adapted to enable interactive functionality via said packet-switched network.
Ma discloses based on said monitored first usage, providing, at a second time different than said first time, a second asset to a second user, the same or different than the first user, via a second network different than said first network (Ma Fig. 1, 3, 5-8, 10, ¶0023, 0027, 0032, 0033, 0035, 0037, 0038, 0044, based on the monitored/detected usage, providing a second advertisement to a second device of the user via second network at a later time).
At the time of invention, it would have been obvious to a person of ordinary skilled in the art to modify Cordray and Slaney by based on said monitored first usage, providing, at a second time different than said first time, a second asset to a second user, the same or different than the first user, via a second network different than said first network as disclosed by Ma.  The suggestion/motivation would have been in order to provide advertisements on a 
Cordray, Slaney and Ma do not expressly disclose wherein the second network is a packet-switched network, and wherein said second asset is adapted to enable interactive functionality via said packet-switched network.
Bhatnagar wherein the second network is a packet-switched network (Bhatnagar ¶0023, 0030, 0031, 0035-0036, 0038, 0090-0091, 0095, 0098, network 125 including packet switched network), and wherein said second asset is adapted to enable interactive functionality via said packet-switched network (Bhatnagar ¶0023, 0030, 0031, 0035-0036, 0038, 0090-0091, 0095, 0098, interactive advertisement via packet switched network 125).
At the time of invention, it would have been obvious to a person of ordinary skilled in the art to modify Cordray, Slaney and Ma by wherein the second network is a packet-switched network, and wherein said second asset is adapted to enable interactive functionality via said packet-switched network as disclosed by Bhatnagar.  The suggestion/motivation would have been in order to allow set top boxes to connect to various networks such as packet-switched network providing internet access to access interactive advertising content to devices in the various networks thereby enhancing the user’s experience.  
As to claim 2, Cordray discloses generating a log regarding assets received by a user (Cordray Fig. 1, 7, 8, 11-13, 15-18, ¶0134-0136, 0138, 0140, generating information of viewing history regarding advertisements received by user).
claim 5, Cordray discloses wherein the second asset is selected by a user device for delivery to the first user based on the monitored usage (Cordray Fig. 1, 7, 8, 11-13, 15-18, 21, ¶0134-0136, 0138, 0140,0183, 0184, selectable advertisements by user device for transmitting to the user based on the viewing history).
As to claim 8, Cordray discloses wherein the second asset is presented to the second user relative to content of the second network by storing said second asset at a user device and accessing the stored second asset from the user device (Cordray Fig. 1, 7, 8, 11-13, 15-18, 21, ¶0070, 0085, 0117-0118, 0168, displaying plurality of data/content/ads to second user of the home network by storing the plurality of data/content/ads at user device and accessing the stored data/content/ads from the user device).
As to claim 9, Ma discloses further comprising monitoring a second network usage of the first network by said first user to identify a user input related to an asset skip event (Ma Fig. 1-10, ¶0023, 0030, 0037, monitoring advertisement skip), and wherein the method further comprises: associating the user input with one or more asset delivery opportunities (Ma Fig. 1-10, ¶0023-0024, 0026-0028, 0030, 0032, 0033, 0035-0038, 0044, using user input of advertisement skips with advertisement opportunities for display to the user); and recording skip information corresponding to the asset skip event with respect to the one or more asset delivery opportunities, wherein the skip information can be used in network administration (Ma Fig. 1-10, ¶0023-0024, 0026-0028, 0030, 0032, 0033, 0035-0038, 0044, storing/recording advertisement skips regarding 
At the time of invention, it would have been obvious to a person of ordinary skilled in the art to modify Cordray, Slaney and Bhatnagar by monitoring a second network usage of the first network by said first user to identify a user input related to an asset skip event, and wherein the method further comprises: associating the user input with one or more asset delivery opportunities: and recording skip information corresponding to the asset skip event with respect to the one or more asset delivery opportunities, wherein the skip information can be used in network administration as disclosed by Ma.  The suggestion/motivation would have been in order to monitor advertisements skipped by the user allowing redelivery of advertisements to the user and/or providing a reward system to the user enhancing the user’s experience.
As to claim 10, Ma discloses wherein said step of recording comprises recording said skip information in memory of a user equipment device (Ma Fig. 1-10, ¶0023-0024, 0026, 0027, 0030, 0032, 0033, 0035-0038, 0044, skips stored at user device).
As to claim 11, Ma discloses wherein said step of recording comprises recording said skip information at a network platform separate from a user equipment device wherein said user input was entered (Ma Fig. 1-10, ¶0031-0032, skips recorded and transmitted to system 75).
claim 12, Ma discloses using said skip information to compensate for a diminution of an audience for one or more assets (Ma Fig. 1-10, ¶0025, 0028, 0032, 0045, credit rewards).
As to claim 13, Cordray discloses wherein the first usage is used in decision making relative to another asset delivery opportunity other than an asset delivery opportunity related to the second asset (Cordray Fig. 1, 7, 8, 11-13, 15-18, 21, ¶0136-0138, 0150-0151, 0168, 0175-0177, 0183, 0184, user viewing history used to provide a plurality of different data/content/advertisements).
As to claim 14, Cordray discloses wherein the other asset delivery opportunity is on the first network (Cordray Fig. 1, 7, 8, 11-13, 15-18, 21, ¶0136-0138, 0150-0151, 0168, 0175-0177, 0183, 0184, cable broadcast network).

Claims 15 and 16 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2011/0179435 A1 to Cordray in view of U.S. Pub. No. 2013/0086608 A1 to Slaney in further view of U.S. Pub. No. 2004/0133909 A1 to Ma in further view of U.S. Pub. No. 20080092158 A1 to Bhatnagar and in further view of U.S. Pub. No. 2005/0097599 A1 to Plotnick.
As to claim 15, Cordray, Slaney, Ma and Bhatnagar do not expressly disclose wherein the other asset delivery opportunity is on another network other than the first network.
Plotnick discloses wherein the other asset delivery opportunity is on another network other than the first network (Plotnick ¶0173).
Cordray, Slaney and Bhatnagar by wherein the other asset delivery opportunity is on another network other than the first network as disclosed by Plotnick.  The suggestion/motivation would have been in order to provide advertisements on separate/different networks allowing targeted advertisements to be provided from other external sources.
As to claim 16, Cordray, Slaney, Ma and Bhatnagar do not expressly disclose wherein a user device uses the first usage in network administration in relation to determination of an asset selection for another asset delivery opportunity other than an asset delivery opportunity related to the first asset.
Plotnick discloses wherein a user device uses the first usage in network administration in relation to determination of an asset selection for another asset delivery opportunity other than an asset delivery opportunity related to the first asset (Plotnick ¶0124, 0125, 0131, 0146, 0149, 0166, 0172).
At the time of invention, it would have been obvious to a person of ordinary skilled in the art to modify Cordray, Slaney, Ma and Bhatnagar by wherein a user device uses the first usage in network administration in relation to determination of an asset selection for another asset delivery opportunity other than an asset delivery opportunity related to the first asset as disclosed by Plotnick.  The suggestion/motivation would have been in order to provide a plurality of targeted advertisements located within the video content thereby increasing the effectiveness of advertisements provided to the user.

Claims 17-19 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2011/0179435 A1 to Cordray in view of U.S. Pub. No. 2013/0086608 A1 to Slaney in further view of U.S. Pub. No. 2004/0133909 A1 to Ma in further view of U.S. Pub. No. 20080092158 A1 to Bhatnagar and in further view of U.S. Pub. No. 2003/0208768 A1 to Urdang.
As to claim 17, Cordray discloses outputting content to a user of the first network, said content including programming and said first asset; wherein the first usage is related to the content (Cordray Fig. 1, 7, 8, 11-13, 15-18, ¶0056, 0064, 0067, 0136-0138, 0150-0151, 0168, 0175-0177, outputting content to user of the broadcast network including video and advertisements, and viewing history of the video and advertisements).
Cordray, Slaney, Ma and Bhatnagar do not expressly disclose wherein said first asset is interleaved with said programming.
Urdang discloses wherein said first asset is interleaved with said programming (Urdang Fig. 2, ¶0036).
At the time of invention, it would have been obvious to a person of ordinary skilled in the art to modify Cordray, Slaney, Ma and Bhatnagar by wherein said first asset is interleaved with said programming as disclosed by Urdang.  The suggestion/motivation would have been in order to provide advertisements in between video programming allowing ad opportunities to be inserted thereby increasing revenue of the content provider.
As to claim 18, Cordray discloses wherein the outputting comprises outputting stored content from a storage device associated with the user device Cordray Fig. 2, 3, 6, 7, ¶0070, 0084, 0085, 0111, 0112, user device including storage device storing content received via network
As to claim 19, Cordray discloses wherein the stored content is received via a network interface (Cordray Fig. 2, 3, 6, 7, ¶0070, 0084, 0085, 0111, 0112).

Response to Arguments
Applicant's arguments with respect to claims 1, 2, 5 and 8-19 have been considered but are moot in view of the new ground(s) of rejection. 
Applicant's arguments filed 10/20/2021 related to claim 1 has been fully considered but they are not persuasive. 
In reference to Applicant's arguments:
Applicant therefore respectfully submits that the proposed combination of Cordray, Slaney, and Bhatnagar does not yield the claimed invention. In particular, none of the references discloses delivering a first asset via a broadcast network at a first time and then delivering a second asset via a packet-switched network at a second time, much less where the second asset is adapted to enable interactive functionality via the packet-switched network. Moreover, applicant respectfully submits that the proposed combination is improper. In particular, nothing in Cordray discloses or would otherwise inspire a skilled artisan to monitor asset delivery via the broadcast network in order to select a second asset for delivery via a packet-switched network. Accordingly, one would not be inspired to modify Cordray as the examiner has suggested absent the teachings of the present invention. Similarly, nothing in Slaney or Bhatnagar would suggest that the noted functionality should be incorporated into a system like Cordray. Accordingly, the proposed combination is improper and, in any event, would not yield the claimed invention. Applicant therefore respectfully submits that this rejection should be withdrawn.  

Examiners Response:
The examiner respectfully disagrees. Cordray, Slaney, Ma and Bhatnagar in combination do disclose delivering a first asset via a broadcast network at a first time and then delivering a second asset via a packet-switched network at a second time, and where the second asset is adapted to enable interactive functionality via the packet-switched network. 
nothing in Slaney or Bhatnagar would suggest that the noted functionally should be incorporated into a system like Cordray, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claims 1, 2, 5 and 8-19 have been rejected.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYU CHAE/
Primary Examiner, Art Unit 2426